IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MURRAY HALL, III,                       §
                                         §
       Defendant Below,                  §   No. 397, 2022
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 2102000900 (K)
                                         §
       Appellee.                         §


                          Submitted: November 3, 2022
                          Decided:   November 21, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                  ORDER

      Upon consideration of the notice to show cause and the response, it appears

to the Court that:

      (1)    On October 6, 2022, the appellant, Murray Hall, III, filed this appeal

from a Superior Court Commissioner’s order denying his motion for appointment of

counsel. The Senior Court Clerk issued a notice directing Hall to show cause why

this appeal should not be dismissed for this Court’s lack of jurisdiction to consider

an appeal directly from a Superior Court Commissioner’s order. In his response to

the notice to show cause, Hall argues the substantive merits of his motion for

appointment of counsel and does not address the jurisdictional defect.
       (2)     In the absence of intermediate review by a Superior Court judge, this

Court has no jurisdiction to hear an appeal directly from a Superior Court

Commissioner’s order.1 Once the Superior Court resolves Hall’s pending motion

for postconviction relief, Hall may argue on appeal that the Superior Court

Commissioner erred in denying his motion for appointment of counsel. This appeal

must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Gary F. Traynor
                                                   Justice




1
  Johnson v. State, 884 A.2d 475, 479 (Del. 2005). Even if a Superior Court judge had reviewed
the Commissioner’s decision denying the motion for appointment of counsel, this Court also lacks
jurisdiction to hear an interlocutory appeal in a criminal matter. Del. Const. Art. IV, § 11(1)(b).



                                                2